 

Exhibit 10.01

 

EMPLOYMENT AGREEMENT

 

This Agreement is made and entered into as of the 1st day of April 2019 by and
between BANK OF GUAM, a Guam corporation (herein called the "Bank") and JOAQUIN
P. L.G. COOK, (herein called the "President") (herein called “Agreement”).

NOW, THEREFORE, in consideration of the mutual promises of the parties to the
Agreement, it is hereby agreed as follows:

1.Employment.   Bank hereby designates and employs President, and President
hereby accepts employment with Bank, as its President and Chief Executive
Officer.

2.Term.   This Agreement shall be for a term commencing from April 1, 2019, and
terminating on March 31, 2022.

3.Duties.   President shall be the Chief Executive Officer of the Bank, and
shall, subject to the control of the Board of Directors of said Bank, have
general supervision, direction and control of the business and affairs of the
Bank.  President shall have the general powers and duties of management usually
vested in the office of the President of a corporation, and shall have such
other powers and duties as may be prescribed by the Board of Directors of the
Bank, or the By-Laws.  In connection therewith, upon direction of the Board of
Directors, President shall make necessary and reasonable business trips for
which he will be reimbursed or expenses will be provided in accordance with such
regulations as may be established by the Board of Directors.  Included herewith
shall be trips to visit with officials of correspondent banks and technical
seminars as may be available.

4.Extent of Services.   President shall devote his full time, attention and
energy to the business of Bank and shall not, during the term of this Agreement,
be engaged in any other business activities, unless such activities are
reasonably determined by the Board of Directors of Bank not to be in competition
or in conflict with the commercial banking business of Bank.

5.Termination of Employment.   President’s employment hereunder may be
terminated by either the Bank or the President at any time and for any reason;
provided that, unless otherwise provided herein, either party shall be required
to give the other party at least 60 days advance written notice of any
termination of the President’s employment. Upon termination of the President’s
employment during the term of this Agreement, the President shall be entitled to
the compensation and benefits described below and shall have no further rights
to any compensation or any other benefits from the Bank or any of its
affiliates.

(a)If the President’s employment is terminated by the Bank for Cause, by the
President without Good Reason or upon the President’s death, the President shall
be entitled to receive (i) accrued but unpaid Base Compensation which shall be
paid on the pay date immediately following the termination date in accordance
with the Bank’s customary payroll procedures, (ii) reimbursement for
unreimbursed business expenses properly incurred by the President and (iii) such
employee benefits, if any, as to which the President may be entitled under the
Bank’s employee benefit plans, including the Survivor Income Plan and the SERP
(items (i) through (iii) are referred to collectively as the "Accrued Amounts").

 

--------------------------------------------------------------------------------

 

(b)If the President’s employment is terminated by the Bank without Cause or by
the President for Good Reason, the President shall be entitled to receive (i)
the Accrued Amounts and (ii) the Adjusted Base Compensation, together with all
Incentive Bonuses, for the remainder of the term of this Agreement.

(c)For purposes of this Agreement, "Cause" shall mean: (i) the President’s
willful failure to perform his duties (other than any such failure resulting
from incapacity due to physical or mental illness); (ii) the President’s willful
failure to comply with any valid and legal directive of the Board of Directors
or any material policy of the Bank; (iii) the President’s willful engagement in
dishonesty, illegal conduct, or gross misconduct which is, in each case,
injurious to the Bank or its affiliates; (iv) the President’s embezzlement,
misappropriation, or fraud, whether or not related to the Executive's employment
with the Company; (v) the President’s conviction of or plea of guilty or nolo
contendere to a crime that constitutes a felony (or state law equivalent); or
(vi) the President’s material breach of any material obligation under this
Agreement or any other written agreement between the President and the Bank or
its affiliates.

(d)For purposes of this Agreement, "Good Reason" shall mean the occurrence of
any of the following during the term of this Agreement, in each case without the
President’s written consent: (i) a material reduction in the President’s Base
Compensation; (ii) a material reduction in the President’s Incentive Bonus
opportunity; (iii) a relocation of the President’s principal place of employment
by more than 100 miles; (iv) a material breach by the Bank of any material
provision of this Agreement or any material provision of any other agreement
between the President and the Bank or its affiliates; or (vii) a material,
adverse change in the President’s title or authority (other than temporarily
while the Executive is physically or mentally incapacitated or as required by
applicable law). The President cannot terminate his employment for Good Reason
unless he has provided written notice to the Bank of the existence of the
circumstances providing grounds for termination for Good Reason within 30 days
of the initial existence of such grounds and the Bank has had at least 30 days
from the date on which such notice is provided to cure such circumstances.

6.Base Compensation.   As regular compensation for President's services
hereunder, Bank shall pay President an annual base salary of Two Hundred Sixty
Thousand Dollars and 00/100 ($260, 000.00) during each year of the term hereof,
payable in equal installments not less frequently than bi-weekly (herein called
"Base Compensation").

7.Adjustments to Base Compensation.   The Base Compensation shall be adjusted
annually to reflect the increase, if any, in the cost-of-living by adding
thereto an amount obtained by multiplying the Base Compensation by the
percentage of which the level of the Consumer Price Index for the United States
has increased over its level as of the date of commencement of the term of
Agreement (herein called, together with Base Compensation, the "Adjusted Base
Compensation").

Following the end of each year of this Agreement and within thirty (30) days
after the release of the United States Bureau of Labor Statistics of the figures
for such year, Bank shall pay to the President the amount of any additional
compensation to which he is entitled as a result of such cost-of-living
adjustment.

– 2 –

--------------------------------------------------------------------------------

 

8.Incentive Bonus.   As an incentive to President for his continuing services
and contributions to the growth and profitability of Bank, President shall be
paid, in addition to his Adjusted Base Compensation, an Incentive Bonus as
follows:

(a)Subject to the quarterly adjustments at Section 9 below, an amount equal to
two percent (2%) of current net profits of the Bank after taxes or Two Hundred
and Fifty Thousand Dollars ($250,000.00) whichever is less.  However such
Incentive Bonus is subject to a minimum payment of $50,000 per year after all
quarterly adjustments are computed pursuant to Section 9 below. The maximum
amount shall be subject to review by the Board of Directors of Bank annually and
appropriate adjustments shall then be made.

(b)The Incentive Bonus shall be computed and payable quarterly, within fifteen
(15) days following each quarter except that each of the first quarterly
payments of the Incentive Bonus shall be subject to adjustment, either increase
or decrease, depending on the Bank’s final audited financial statements of the
preceding year by the Bank’s independent accountants.

9.Adjustments to Bonus.  On an annual basis, the President shall submit an
annual budget and strategic plan to the Board.  Based upon the criteria
contained within the budget and strategic plan, the Incentive Bonus of the
President shall be adjusted on a quarterly basis as follows:

(a)If the then current Return on Equity (ROE) of the Bank is 5 basis points or
more below the preceding three-year average ROE of the Bank, then the Incentive
Bonus shall be reduced by five percent (5%); if such ROE is 10 basis points or
more below the preceding three-year average ROE of the Bank, then the Incentive
Bonus shall be reduced by fifteen percent (15%); if such ROE is 20 basis points
or more below the preceding three-year average ROE of the Bank, then the
Incentive Bonus shall be reduced by twenty-five percent (25%);

(b)If the then current Return on Assets (ROA) of the Bank is 25 basis points or
more below the Bank’s peer group as published in the Federal Deposit Insurance
Corporation’s (FDIC) Uniform Bank Performance Report, then the Incentive Bonus
shall be reduced by five percent (5%); if such ROA is 30 basis points or more
below peer group, then the Incentive Bonus shall be reduced by fifteen percent
(15%); if  such ROA is 40 basis points or more below peer group, then the
Incentive Bonus shall be reduced by twenty-five percent (25%);

(c)If the ratio of the then current Total Adversely Classified  Assets of the
Bank to Tier 1 Capital and Allowance for Loan and Lease Losses is greater than
or equal to twenty-six percent (26%), then the Incentive Bonus shall be reduced
by five percent (5%); if such ratio is greater than or equal to thirty-five
percent (35%), then the Incentive Bonus shall be reduced by fifteen percent
(15%); if such ratio is greater than or equal to forty percent (40%), then the
Incentive Bonus shall be reduced by twenty-five percent (25%).  If, however, if
the ratio of the then current Total Adversely Classified Items to Tier 1 Capital
and Allowance for Loan Lease Losses is eighteen percent (18%) and below, then
the Incentive Bonus shall be increased by twelve and a half percent (12.5%); if
such ratio is twenty percent (20%) and below, then an increase of 10%, if such
ratio is twenty three percent (23%) and below, an increase by 5%;

– 3 –

--------------------------------------------------------------------------------

 

(d)The Incentive Bonus shall be adjusted as follows based on the Bank’s
quarterly Efficiency Ratio:

 

If such ratio is:

 

Incentive Bonus adjustment:

 

 

 

68% or lower

 

Increase of 10%

69%

 

Increase of 5%

70%

 

No adjustment

71%

 

Reduction of 5%

72%

 

Reduction of 15%

73% or more

 

Reduction of 25%

 

For purposes of this Section 8, the ROA, ROE, Total Adversely Classified Items
to Tier 1 Capital, Allowance for Loan and Lease Losses and Efficiency Ratio
shall all be derived from any report of management submitted to the Board of
Directors at the Board Meeting immediately preceding the date of any
adjustment.  If any dispute arises as to the calculations of any of such
figures, the Compensation Committee, subject to Board approval, shall make the
sole determination of such figures using whatever resources the Committee shall
deem reasonably necessary.  Attached to this Agreement and made a part hereof by
this reference as Exhibit A, is a worksheet, which shall be used by the Bank to
calculate the Incentive Bonus of the President.  

10.Other Compensation or Benefits.   In addition to the Adjusted Base
Compensation and Incentive Bonus and any other compensation provided hereunder,
Bank shall provide President with the following:

(a)A five-week vacation, at full pay;

(b)A health insurance, an accident insurance and disability insurance of a type
and in an amount generally made available by Bank to its executive employees, at
Bank's sole cost and expense;

(c)A group term life insurance that is generally available to Bank's executive
employees, at Bank's sole expense and cost;

(d)A motor vehicle, at Bank's sole cost and expense, together with comprehensive
insurance including public liability, in amounts not less than the amount
required by law.  All reasonable operating expenses shall be paid by Bank; and

(e)A Survivor Income Plan with a death benefit of $1,060,606.00 that is or will
be made generally available to Bank's executive employees, at Bank's sole
expense and cost.

11.Business Expenses.   Bank shall pay or reimburse President upon submission of
an itemized account by him for all reasonable business expenses incurred by
President in promoting, pursuing or otherwise furthering the business of Bank,
including, but not limited to expenses for travel, meals, hotel accommodations,
entertainment, gifts and the like.

– 4 –

--------------------------------------------------------------------------------

 

12.Payments Following Disability.   Upon the permanent disability of the
President, Bank shall pay to the President, or his assigns, the Adjusted Base
Compensation, together with all Incentive Bonuses, for the remainder of the term
of this Contract.

13.Successors and Assigns.   This Agreement and all the terms and conditions
hereof shall be binding upon and inure to the benefit of the Bank, including any
successor entity to Bank by liquidation, merger, consolidation, reorganization,
sale of assets or otherwise, and to the President, and when applicable, to his
heirs, successors and assigns.

14.Retirement Plans.   Employee may participate in any retirement plan of Bank
and to receive payments thereunder which includes a Supplemental Executive
Retirement Plan (“SERP”) which pays out for a period of 15 years the amount of
$150,000 per annum after 10 years from the date of SERP contract, at the Bank’s
sole expense and cost, which benefit is generally made available to the Bank’s
executive employees, as described in the attached Exhibit B.

15.Non-Assumption.   The services to be performed by President under this
Agreement are personal to him, and may not be assumed by any other party except
with Bank's prior written consent.

16.Entire Agreement.   The making and execution of this Agreement by the parties
hereto have been induced by no representations, statements, warranties or
agreements other than those expressed herein.  This Agreement embodies the
entire understanding of the parties, and there are no further or other
agreements or understandings, written or oral, in effect between the parties
relating to the subject matter hereof, unless specifically referred to herein by
reference.

17.Amendments.   This Agreement and any term hereof may be changed, waived,
discharged, or terminated only by an instrument in writing signed by the party
against whom enforcement of such change, waiver, discharge or termination is or
would be sought and without the necessity of additional consideration.

18.Notices.   All communications and notices hereunder shall be deemed to have
been properly given or served for all purposes when personally delivered to the
party to whom it is directed, or in lieu of such personal service, if received
by certified or registered United States mail, postage prepaid, at the following
addresses:

 

If to Bank at:

 

 

 

P.O. Box BW

 

 

 

 

Hagatna, Guam 96910

 

 

 

 

 

If to President at:

210 Archbishop Flores Street

Hagatna, Guam 96910

 

 

Either party may change the address provided above by giving written notice of
such change to the other party as herein provided.

– 5 –

--------------------------------------------------------------------------------

 

19.Severability.   Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited or invalid under such
law, such provision shall be ineffective to the extent of the prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement.

20.Law.   This Agreement shall be governed under and construed in accordance
with the law of Guam.

21.Attorney's Fees.   In the event of any action, suit or proceeding brought
under or in connection with this Agreement, the prevailing party therein shall
be entitled to recover, and the other party thereto agrees to pay, costs and
expenses in connection therewith including reasonable attorney's fees,
disbursements and expenses.

22.Board Approval.   This Contract is made pursuant to the Resolution of the
Board of Directors adopted unanimously at its regular monthly meeting on March
25, 2019.

23.Headings.   The headings of the sections of this Agreement have been included
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions thereof.

24.Compliance with Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (“Section 409A”), to the extent applicable, and this Agreement be
interpreted and administered to be in compliance with Section 409A.
Notwithstanding anything in this Agreement to the contrary, the President shall
not be considered to have terminated employment with the Bank for purposes of
any payments under this Agreement which are subject to Section 409A until the
President would be considered to have a “separation from service” from the Bank
within the meaning of Section 409A. Each amount to be paid or benefit to be
provided under this Agreement shall be construed as a separate and distinct
payment for purposes of Section 409A. To the extent required to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement or any other arrangement between the President and the Bank
during the six (6) month period immediately following the President’s separation
from service shall instead be paid on the first business day after the date that
is six (6) months following the President’s separation from service. The Bank
makes no representation that any or all of the payments described in this
Agreement will be exempt from or comply with Section 409A. The President shall
be solely responsible for the payment of any taxes, penalties, interest or other
expenses incurred by the President on account of non-compliance with Section
409A.

– 6 –

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above mentioned.

 

BANK OF GUAM, a Guam corporation

(herein called the "Bank")

 

 

 

 

 

 

By:

 

     /s/ ROGER P. CROUTHAMEL

 

 

ROGER P. CROUTHAMEL

 

 

Its Authorized Representative

 

 

 

 

 

     /s/  JOAQUIN P. L.G. COOK

 

 

JOAQUIN P. L.G COOK

 

 

(herein called the "President")

 



– 7 –

--------------------------------------------------------------------------------

 

Executive Contracts

 

 

 

 

 

 

 

 

EXHIBIT A

Period Calculated:

 

 

 

 

 

 

 

 

 

Process Date:

 

 

 

Incentive Parameters

 

 

Reduce Total Incentive by:

 

 

Net Income

 

Bonus

 

ROE

>last 3 year avg.

 

>or=5bps below G7 reduce by 5%

>or=10bps below G7 reduce by 15%

>or=20bps below G7 reduce by 25%

(Bonus =2.00% of Net Income)

 

-

 

ROA

>UBPR

 

>or=26bps below UPBR reduce by 5%

>or=30bps below UBPR reduce by 15%

>or=40bps below UBPR reduce by 25%

 

 

 

 

Total Adversely Classified Items/Tier 1 Capital + ALLL greater than:

=/<25%

 

>or= 26% reduce by 5%

>or=35% reduce by 15%

>or=40% reduce by 25%

Parameters:

Actual

Reductions

 

Efficiency Ratio

=/< 70%

 

if 71% reduce by 5%

if  72% reduce by 15%

if 73% or more reduce by 25%

ROE

0.00%

-

 

(none reflected for 2018 in contract)

 

 

 

 

ROA

0.00%

-

 

 

 

 

Increase Total Incentive By:

 

 

 

0

 

 

ROE

 

 

 

 

 

TACI/T1C+ALLL

0.00%

-

 

2018

0.00%

 

 

 

 

Efficiency Ratio

0.00%

-

 

2017

0.00%

 

<or=18% increase by 12.5%

<or=20% increase by 10%

<or=23% increase by 5%

 

 

 

 

2016

0.00%

 

if 68% or lower increase by 10%

if 69% or lower increase by 5%

 

Total Reductions

 

-

 

Prior Three Year Average

0.00%

 

 

 

 

Total Bonus

 

-

 

UBPR ROA

0.00%

 

 

 

 

 

 

 

 

Change upon Availability

 

 

 

 

 

1st Qtr Bonus

 

 

 

 

 

 

 

 

 

2nd Qtr Bonus

 

 

 

Net Profit

 

 

 

 

 

3rd Qtr Bonus

 

 

 

1st Qtr

 

 

 

 

 

4th Qtr Bonus

 

 

 

2nd Qtr

 

 

 

 

 

Total YTD

 

-

 

3rd Qtr

 

 

 

 

 

Bonus Minimum

 

$50,000

 

4th Qtr

 

 

 

 

 

Bonus Maximum

 

$250,000

 

Total Full Year

-

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

[gqwnnvor0abr000001.jpg]

Clark consulting supplemental executive retirement plan (serp) with bank owned
life insurance and survivor benefit plan for bank of guam february 28, 2011
presented by bill gardiner, clu 3415 ne 40th avenue portland, or 97212 (503)
227-3816 office (503) 539-8777 cell (503) 465-3830 fax exhibit b securites
offered through clark securities, inc,.dba ccfs, inc. in texas member finra &
sipc, dalas texas 75201. Ph: 800-999-3125

 

--------------------------------------------------------------------------------

 

[gqwnnvor0abr000002.jpg]

Clark consulting a supplemental retirement plan (serp), also known as salary
continuation plan (scp), is essentailly a defined benefit plan in which the
employer agrees to pay a participant a future benefit in return for continued
satisfactory job performance. A bank may choose to implment this type of benefit
in order to recruit, retain or reward valuable executives. Unlike a 401(k) plan
or pension plan, this is a nonqualified plan. Accordingly, the bank can
selectively reward certain key individuals without regard to the
non-discrimination and reporting requirements of qualifed plans. This plan is
also an unfunded plan which mean sthere are no specific assets set aside by the
bank in connection with the establishment of the plan. The participant has no
rights under the plan beyond those of a general creditor of the bank. The plan
is embodied in a written agreement between the bank and the indiduals selected
to participate in the plan. The agreement includes provisions which indicate the
benefits to be provided at retirement or in the event of death, disability or
termination of employment prior to retirement. Plan benefits the banks ability
to recruit, retain and reward key decision makers is enhanced by the plan
supplmental retirement income is pprovided for participating executives amounts
awarded are not subject to federal income tax to the participants or heirs until
received individual agreements specif the benefit amounts, payout duratiion,
vesting and other terms bill gariner is a registered representatives of, and
securities products and services are offered through clark securities inc. dbi
ccfs inc. in texas. Dallas, tx 75201. Ph: 800-999-3125 member finra & sipc.

 